Citation Nr: 9913726	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post left 
total knee arthroplasty, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1945 to 
April 1948.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January and October 1997 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's service-connected post operative left 
total knee arthroplasty is currently manifested by complaints 
of occasional popping and aching pain, with clinical findings 
on VA examination in August 1998 for positive anterior drawer 
and Lachman's testing, but no evidence of swelling, effusion, 
or retropatellar crepitus with full extension and 130 degrees 
of flexion without pain, and no evidence of severe weakness.

2.  The appellant is not shown to be unable to engage in 
substantially gainful employment due to service-connected 
disability alone, without consideration of age.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for status post left total knee arthroplasty are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5055 (1998).

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was born on April [redacted], 1927.

Service connection has been established for Pelligrini-Stieda 
disease of the right knee with total knee arthroplasty (30%), 
status post left total knee arthroplasty (30%), residuals of 
fractured left radius with arthritis (20%), and degenerative 
disc disease at L4-5 with arthritis and limitation of motion 
(20%).  The appellant's combined service connected rating is 
70 percent.

By way of history, we observe that a VA hospital summary 
dated July 1994 shows that the appellant underwent a right 
total knee arthroplasty due to severe pain and x-ray findings 
for degenerative joint disease of both knees, worse on the 
right.  An August 1994 VA treatment note indicated that he 
developed post operative cellulitis, mild.

A VA treatment note dated September 1994 reflects that he 
appellant's hypertension was okay, peptic ulcer disease was 
controlled, and that chronic obstructive pulmonary disease 
was stable.

A VA hospital summary dated January 1995 reflects that he 
appellant was admitted for severe coronary artery disease.  
Cardiac catheterization was performed.  Other diagnoses 
included status post myocardial infarction (1992), gout, 
hypertension, chronic obstructive pulmonary disease, peptic 
ulcer disease, and degenerative joint disease.  The appellant 
was discharged to be admitted to Baptist Medical Center for 
coronary bypass surgery.  Hospital reports from the Baptist 
Medical Center dated February and March 1995 reflect that the 
appellant underwent triple coronary bypass surgery.  On 
follow-up in May 1995, the appellant reported that he was 
riding an exercise bike twice daily for 20 minutes at each 
sitting, despite severe knee problems.  On one-year follow-
up, it was noted that the appellant was overweight and had 
multiple joint complaints, especially involving his knees.  
The appellant complained of pain in the 5th intercostal, 
which the examiner stated could be treated with re-wiring of 
the sternum.

Report of VA examination dated June 1995 shows an impression 
for post operative residuals of right knee replacement with 
chronic lateral paella subluxation.

VA outpatient treatment notes dated November to December 1995 
reflect that the appellant was seen for chronic obstructive 
pulmonary disease, eye examination, an upper respiratory 
infection, history of gout and ankle pain, and degenerative 
joint disease of the knees.  In November 1995, a left total 
knee arthroplasty (elective) was performed.

In January 1997, a VA orthopedic examination was conducted.  
The appellant, age 69, complained of pain on the lateral 
aspect of the left knee, occurring intermittently with 
motion, and intermittent swelling.  He reported that he used 
a crutch in his right hand to ambulate outside the home.  He 
further reported that he takes 2 different medications.  
Clinical findings were positive for a slow gait, with a 
nonspecific limp.  The left knee had a well-healed surgical 
scar.  There was full active extension and 130 degrees of 
flexion.  Minimal effusion was present with moderate 
retropatellar crepitation. In extension and 30 degrees of 
flexion, a gentle valgus stress opens on the medial side of 
the knee about 1 centimeter.  In extension and 30 degrees of 
flexion, a gentle varus stress opens on the lateral aspect of 
the knee about 0.5 centimeters.  Posterior drawer testing was 
negative, but anterior drawer testing was strongly positive 
with gross anterior instability.  There were no complaints of 
tenderness.  The impression was status post total knee 
replacement.  X-ray findings were positive for lucent areas 
developing in the lower part of the patella.

Thereafter, by a rating decision dated January 1997, a 30 
percent rating for left knee disability was confirmed and 
continued.  The appellant voiced disagreement with this 
rating decision and, in June 1997, he filed a claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  He 
reported that bilateral knee and back problems prevented him 
from securing or following any substantially gainful 
employment.  He further reported that he last worked full 
time in 1977, and that he worked from 1955 to 1977 as a 
driver and dock man for the Campbell 66 Express company.  The 
appellant indicated that he has a high school degree, but no 
other type of education or training.  In the remarks section 
of his claim, he indicated that he worked for 22 years in the 
trucking business, which involved loading and unloading, 
shifting gears, "mashing" the clutch, and an ability to sit 
in one place for a period of time;  he stated that he is no 
longer able to perform this type of work.  The appellant 
indicated that his last employer went bankrupt 3 years after 
he retired and that he was unable to procure any statement 
from them.

In July 1997, a VA orthopedic examination was conducted.  The 
appellant, age 70, complained of pain in both knees, left 
worse than the right, even at rest.  He reported that he 
awakes in the night due to knee pain, and that he is 
sometimes unable to straighten the left leg.  This 
occasionally happened to the right leg as well.  The 
appellant also complained of occasional back pain, non-
radiating type, relieved with medication and 
exercise/stretching after 3 or 4 days.  He indicated that he 
was unable to walk great distances.  There were no specific 
complaints.  Clinical findings were positive for a wide based 
gait with bilateral genu valgus, left worse than the right.  
He was somewhat obese and walked with a clinical crutch.  
There were old surgical scars on the knees (bilateral 
arthroplasty), chest (heart surgery), and left lower 
extremity (graft site).  The appellant had difficulty sitting 
in the chair or on the examination table.  He also had 
difficulty changing from the sitting position to the supine 
position on the table, becoming very short of breath and 
uncomfortable. His right knee went into genu recurvatum 
occasionally while walking.  There were crepitus-like sounds 
from both knee prostheses and the patella areas.  There was 
no swelling or tenderness.  Mild instability was found about 
both knees, especially medially and laterally.  The range of 
motion was from of 10 degrees of hyperextension to 105 
degrees on flexion on the right, and from 0 to 110 degrees on 
the left.  The appellant was unable to stand on toes or 
heals.  Examination of the lumbar spine was negative for 
fixed deformities.  Paraspinal tenderness on the left side 
was noted by the appellant after the examination.  The range 
of motion was 60 degrees on flexion, 20 degrees on extension, 
15 degrees on left lateral flexion, 10 degrees on right 
lateral flexion, 20 degrees on right rotation, and 35 degrees 
on left rotation.  The appellant had balance difficulties 
during flexion and extension.  Straight leg raising was 
negative while sitting and, while supine, he was able to 
raise his leg 70 degrees on the right and 60 degrees on the 
left with difficulty beyond this point.  He reported back 
pain, and some hamstring tightness was noted in the left 
knee.  Neurological examination was negative.  No impairment 
of the upper extremities was found although the appellant 
reported occasional shoulder pain.  The impression was 
degenerative joint disease of the lumbosacral spine, and 
status post knee replacement bilaterally.  An x-ray study of 
the knees dated February 1997 indicated that prosthetic 
components were in satisfactory alignment.

On VA general examination in August 1997, the diagnoses 
included tinea manus of the right hand, history of skin 
lesions removed from the face, history of left-sided hearing 
loss with tinnitus, arteriosclerotic heart disease status 
post myocardial infarction and bypass surgery (functional 
level 1-2), hypertension, chronic bronchitis with chronic 
obstructive pulmonary disease, history of peptic ulcer 
disease, history of diverticulitis, and orthopedic problems 
(addressed in the July 1997 examination report).

In June 1998, the appellant reported that he was unable to 
obtain any private medical records for submission to the VA.

VA treatment records dated June 1997 through August 1998 
shows that a retinal angiography in June 1997 was normal.  In 
February 1998, a hypermobile right knee (-15 degrees of 
extension) was noted.  In May 1998, it was noted that a knee 
brace had not provided relief of hyperextension and that 
repair was necessary.  Surgery was scheduled for July 1998.  
The appellant was seen for complaints of hearing loss in 
April 1998 and examination in June 1998 revealed stable 
hearing with mild high frequency hearing loss on the right 
and milder to severe hearing loss on the left with poor word 
recognition.  A hearing aid was recommended for the left ear.  
Follow-up hearing tests in July 1998 revealed mild to 
moderate hearing loss on the right.  In July 1998, revision 
of right knee arthroplasty was performed.  In August 1998, 
the appellant underwent penile prosthesis placement due to 
erectile dysfunction.

In August 1998, a VA orthopedic examination was conducted.  
The appellant, age 71, reported occasional left knee popping 
and aching pain.  He denied swelling.  He used a single 
crutch to protect his right knee, which had recently 
underwent revision.  By history, the appellant sustained a 
fracture of the left radius in 1949, which required open 
reduction and plate fixation.  The screws protruded from the 
other side of the bone and were tender; through a separate 
incision, the protruding portion of each screw was removed.  
The left forearm rarely hurt according to the appellant, and 
it was reportedly only tender if bumped.  He reported that 
his only functional loss in the left arm was lack of full 
rotation.  The appellant complained of recurrent episodes of 
low back pain, without radiation.  Examination of the back 
revealed no fixed deformities, paraspinous tenderness, or 
spasms.  The range of motion was 55 degrees on flexion, 25 
degrees on extension, and 25 degrees on bilateral flexion.  
Straight leg raising caused back pain at 60 degrees 
bilaterally without sciatica.  There were no neurological 
deficits.  An x-ray study revealed osteophytes at L3-4, 
larger osteophytes and narrowing of the disc at L4-5 in a 
vacuum disc phenomenon, and osteophytes at L5-S1.  
Examination of the left forearm revealed well-healed, non-
tender scars.  There was 140 degrees of extension.  He lacked 
the last 10 degrees of extension in the left elbow.  There 
was 60 degrees of pronation and 45 degrees of supination.  
Clinical findings were negative for crepitus, swelling, and 
deformity.  The appellant was able to actively flex and 
extend his fingers.  An x-ray study revealed a healed 
fracture in good position and alignment, with narrowing of 
the articular cartilage and osteophyte formation in the 
adjacent elbow.  Examination of the right knee revealed a 
slightly tender surgical scar, but no redness or induration.  
There was minimal effusion, full extension, and flexion to 
115 degrees.  No ligamentous instability was found.  Anterior 
and posterior drawer testing was negative.  Lachman's testing 
was negative.  An x-ray study showed a well-aligned 
prosthesis and no evidence of loosening.  Examination of the 
left knee revealed a well-healed, non-tender scar.  There was 
no swelling, effusion, or retropatellar crepitus.  There was 
full extension and 130 degrees of flexion.  No ligamentous 
instability was found in extension and 30 degrees of flexion.  
Anterior drawer test and Lachman's testing were both 
positive.  Posterior drawer testing was negative.  An x-ray 
study showed a well-aligned prosthesis and no evidence of 
loosening.  The impression was recent right total knee 
revision, left total arthroplasty, healed fracture left 
radius with traumatic arthritis of the left elbow, and 
degenerative disc disease of the lumbar spine.

The examiner commented as follows:

The patient has no weakness, slowing, 
incoordination or lack of endurance in 
his lumbar spine, left elbow or left 
knee.  His right knee is recovering from 
recent surgery and none of this 
discussion is applicable to it.  
Fatigability is a vague symptom which 
cannot be measured or quantitated.  
Incoordination is not a function of the 
elbow, back or knees.  It is a function 
of the central nervous system.  The 
patient had no pain with motion in the 
above joints.  There was no evidence of 
atrophy of disuse.
A Social and Industrial Survey was conducted in August 1998.  
Following service, the appellant worked as a farmer for 3 
years and subsequently began a truck driving career the 
Campbell Trucking Company until 1977 when he retired due to 
back injury.  Four years later, he began to receive Social 
Security Administration benefits.  The appellant earned a 
high school degree.  He has been married twice, for 38 years 
to his second wife, and has 2 adult children from each 
marriage.  He denied participation in church or social 
organizations.  His typical day was described as waking at 4 
am, talking on the CB radio until 6 am, napping until 8 am, 
and thereafter cleaning the house, watching the television, 
and going fishing on weekends.  It was noted that the 
appellant hunts daily during deer hunting season, about a 4 
month period annually.  These excursions run about 3 to 4 
hours in length each day.  He hunts deer from a deer stand 
mounted in a tree.  No psychological problems were noted.  
The appellant was found capable of performing the activities 
of daily living, including driving a motor vehicle and 
cleaning the house.  It was noted that he was also able to 
climb a ladder  to a deer stand.  The field examiner 
concluded that the appellant, age 71, was not employable 
because of age and his service-connected medical conditions.

VA outpatient treatment records dated August to December 1998 
reflect that the appellant was seen for complaints of hearing 
loss, knee injury, and erectile dysfunction.  In September 
1998, the appellant reported bilateral patellofemoral type 
pain.  It was noted that he was regularly riding a stationary 
bike.  The assessment was strain secondary to bike riding, 
and he was advised to walk as an alternative form of 
exercise.  There was no evidence of loosening.  In October 
1998, the appellant was seen for skin laceration of knees 
from falling onto a concrete surface after his "4-wheeler" 
ran away from him.  An October 1998 electrocardiogram was 
normal.  A chest x-ray revealed no abnormalities of the heart 
or lungs, but hypertrophic spurring of the spine was noted.  
In November 1998, the appellant had a semi-rigid penile 
prosthesis implanted.  Also, in November 1998, he was seen 
for complaints of a small amount of right knee pain.  
Clinical findings were negative for effusion and crepitus.  
The range of motion was from 0 to 95 degrees.  There was 
stable varus and valgus, but patellar laxity.  The assessment 
was patellar subluxation.  He was advised to return for 
follow-up in 3 months.
I.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for status post left total knee arthroplasty, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 100 
percent rating for prosthetic replacement of knee joint for 1 
year following implantation of the prosthesis.  A 60 percent 
rating is provided where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 30 percent rating is provided where 
there are intermediate degrees of residual weakness, pain, or 
limitation of motion rated by analogy to diagnostic codes 
5256 (ankylosis), 5261 (limited extension), or 5262 
(malunion/nonunion of tibia and fibula).  A minimum rating of 
30 percent is provided by the schedule.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1998).

A review of the medical evidence of record reflects that the 
appellant's service-connected left knee disability is 
currently manifested complaints of occasional popping and 
aching pain, with clinical findings on VA examination in 
August 1998 for positive anterior drawer and Lachman's 
testing, absent evidence of swelling, effusion, or 
retropatellar crepitus.  There was full extension and 130 
degrees of flexion.  No ligamentous instability was found in 
extension and 30 degrees of flexion.  Posterior drawer 
testing was negative and an x-ray study showed a well-aligned 
prosthesis and no evidence of loosening.

The VA examination reports of record along with the VA 
outpatient treatment notes dated between 1996 and 1998 are 
negative for objective findings for "severe painful motion 
or weakness" in the left leg.  Furthermore, we note that the 
August 1998 examiner commented as follows:

The patient has no weakness, slowing, 
incoordination or lack of endurance in 
his .....left knee.  Fatigability is a 
vague symptom which cannot be measured or 
quantitated.  Incoordination is not a 
function of the ....knees.  It is a 
function of the central nervous system.  
The patient had no pain with motion in 
the above joints.  There was no evidence 
of atrophy of disuse.

Further weighing against the appellant's claim for increase, 
we observe that the appellant reported during a field 
examination in August 1998 that that he would perch himself 
in a deer stand for 3 to 4 hours a day for 4 months time 
during deer hunting season, and that he was able to climb the 
ladder to reach the deer stand.

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), the 
Board finds that the criteria for an increased rating for 
status post left total knee arthroplasty are not met.  The 
Board notes that 38 C.F.R. § 3.102 is not for application in 
this case as there is not an approximate balance of the 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim, for the reasons discussed above.

II.  Total Ratings

The appellant is seeking a total rating based upon individual 
unemployability due service-connected disability.  In 
addition to the left knee disability, discussed in detail 
above, service connection has also been established for right 
knee disability, residuals of a left forearm fracture, and 
degenerative joint disease L4-5.  The combined disability 
rating is 70 percent.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1998).  In this case, the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a) have been met.  We note that 
his disability the knees is considered a single disability 
for the purpose of meeting the requirement of "at least one 
disability is ratable at 40 percent or more."  Satisfying 
the schedular criteria is a threshold matter; the question 
remains as to whether the appellant is precluded, due to 
service-connected disability along, from obtaining and 
retaining substantially gainful employment.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 U.S.C.A. 
§ 501 (West 1991 & Supp. 1998); 38 C.F.R. § 4.16(a)(1998).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability."  38 C.F.R. 
§ 4.15.  Furthermore, the Board must consider the effects of 
the appellant's service-connected disability or disabilities 
in context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet.App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The evidence of record reflects that the appellant is not 
employed at present and is in receipt of Social Security 
retirement benefits.  The record also reflects that the 
appellant graduated from high school and worked for roughly 
22 years in the trucking industry until he injured his back 
on the job.  He last worked in 1977 and applied for a total 
rating in June 1997, claiming that he was unable to work 
because of service-connected knee and back problems.

A review of the medical evidence of record shows that the VA 
treatment records dated from 1996 to 1998 are entirely silent 
for complaints or treatment relative to the appellant's 
service-connected residuals of a fractured left forearm and 
degenerative joint disease of the low back; these conditions 
are currently rated each at the 20 percent disability level.  
The VA outpatient treatment records dated between 1996 and 
1998 mostly pertain to the appellant's knee replacement 
surgeries.

While the disability ratings assigned to the appellant's 
service-connected orthopedic disabilities suggest a high 
level of physical restriction by virtue of the 70 percent 
combined disability rating, we observe that a social and 
industrial survey suggests that the appellant is not so 
severely physically impaired by his service-connected 
disabilities.  This report shows that he can clean the house, 
go fishing on weekends, climb a deer stand using his knees, 
and stand in a deer stand for extended periods of time.  
Additionally, it was noted that the appellant could drive a 
motor vehicle and that there was no mental impairment.  The 
field examiner concluded that the appellant was not suited 
for employment because of "age" in conjunction with his 
service-connected disabilities.  The appellant was born 
April 10, 1927.  He is currently 72 years old.

We note that age may not be considered as a factor in 
evaluating service-connected disability; and unemployability, 
in service-connected claims, associated with advancing age 
may not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19 (1998).

In weighing the evidence of record, we observe that the 
appellant has limited education, a high school degree only, 
but that he successfully worked in the trucking industry as a 
driver for 22 years until he injured his back, according to 
his own statements.  The medical evidence of record does not 
show complaints or treatment for back disability, and 
concerns mostly service-connected knee disability and 
nonservice-connected hearing complaints and cardiac care.  
The appellant's greatest obstacle at this time to employment 
appears to be knee impairment in conjunction with advanced 
age.  Notwithstanding his knee problems and advanced age, the 
picture of the appellant drawn by the August 1998 field 
examination report tends to show a rather vigorous and active 
71 year old man, who engages in physical activities and has 
virtually no impairment of mind.  The Court has stated that, 
for a veteran to prevail on a claim based on unemployability, 
he must be unable to perform the physical and mental acts 
required by employment.  Van Hoose v. Brown, 4 Vet.App. 361, 
363 (1993).  The evidence of record does not establish that 
the appellant, without considering age, is unable to perform 
the physical and mental acts required by employment 
consistent with his education and prior work experience.  
Nonservice-connected disabilities do not appear to play a 
significant role in the appellant's unemployability.


ORDER

An increased rating for status post left total knee 
arthroplasty is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

